                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

GENERAL LOGISTICS SYSTEMS NORTH
AMERICA INC. f/k/a GLS U.S. HOLDING INC., a
Delaware corporation,
                                                       C.A. No. __________
                       Plaintiff,

               v.

BRIAN BUTLER, REBECCA BUTLER, TODD
PATRICK, and MICHAEL SALZBERG,
individuals,

                       Defendants.

                                          COMPLAINT

       Plaintiff General Logistics Systems North America Inc., formerly known as GLS U.S.

Holding Inc., sets forth the following Complaint against Brian Butler, Rebecca Butler, Todd

Patrick, and Michael Salzberg.1 The allegations in this Complaint are based on Plaintiff’s

knowledge of its own actions, and on information and belief as to the actions of others.

                              I.     NATURE OF THE ACTION

       1.      This is an action to recover the approximately $5.56 million windfall that Sellers

received when they sold two companies, Postal Express, Inc. and TJD Delivery, Inc., to GLS

based on inflated financial statements.

       2.      GLS and the Sellers set the initial purchase price for the Companies at a multiple




1
        This Complaint refers to General Logistics Systems North America Inc. f/k/a GLS U.S.
Holding Inc. as “GLS” or “Plaintiff”; Brian Butler as “Butler” and Butler together with Rebecca
Butler, Todd Patrick, and Michael Salzberg as the “Sellers”; Postal Express, Inc. and TJD
Delivery, Inc. as “the Companies”; the Stock Purchase Agreement as the “SPA”; U.S. generally
accepted accounting principles as “GAAP”; and earnings before interest, tax, depreciation, and
amortization as “EBITDA.”

                                               -1-
of Postal Express’s 2016 EBITDA. Because Postal Express’s financial data was used to

determine the purchase price, GLS secured two contractual protections from the Sellers to guard

against incorrect financial data: (i) the Sellers represented that the Companies’ financial

statements complied with GAAP and fairly and accurately represented the Companies’ financial

condition; and (ii) the SPA prescribed a process to adjust the purchase price based on the

Companies’ actual financial condition at closing. When GLS took control of the Companies, it

discovered that the Sellers’ accounting had overstated the Companies’ financial condition,

inflating the purchase price. GLS now brings this suit to recover the amount that it overpaid.

       3.      On April 5, 2017, Sellers signed the SPA to sell the Companies to GLS.

       4.      The initial purchase price was $12.75 million. The parties arrived at that amount

by multiplying Postal Express’s 2016 EBITDA by 5.5.

       5.      In the SPA, the Sellers represented and warranted that the Companies’ financial

statements for fiscal years 2015 and 2016 complied with GAAP. This representation survived

the closing.

       6.      The SPA also contained a process for adjusting the $12.75 million initial purchase

price based on the Companies’ actual financial condition at closing. For example, the purchase

price would be reduced to the extent the Companies’ actual net assets were less than

$2.79 million—a target amount specified in the SPA.

       7.      As part of the adjustment process, the SPA obligated the Sellers to prepare an

Estimated Closing Statement using the same accounting principles used in Postal Express’s

audited 2015 financial statements, which stated that they were prepared in accordance with

GAAP. Sellers delivered their Estimated Closing Statement on April 5, 2017, and the

transaction closed.



                                                 -2-
       8.      After GLS took control of the Companies and gained full access to their books

and records, it discovered that Postal Express’s financial statements, and the Sellers’ Estimated

Closing Statement, did not comply with GAAP in at least three ways. The Companies (i) treated

routine maintenance and repair costs as improvements to fixed assets, and capitalized on the

balance sheet these expenses rather than expensing them in the appropriate period as a deduction

from earnings; (ii) overstated prepaid assets on the balance sheet; and (iii) understated expenses

incurred in 2016 by recording these expenses in 2017.

       9.      These GAAP deviations appeared in Postal Express’s 2016 financial statements.

They had the effect of lowering Postal Express’s expenses, which in turn inflated Postal

Express’s 2016 EBITDA by a total of $518,230. Multiplied by the 5.5x purchase-price multiple,

these GAAP deviations resulted in GLS overpaying for the Companies by at least $2.85 million.

       10.     The Sellers’ Estimated Closing Statement also contained these GAAP deviations

as well as other discrepancies that overstated the Companies’ assets at closing. On July 4, 2017,

consistent with its SPA obligations, GLS delivered a Post-Closing Statement that corrected

Sellers’ GAAP deviations and reflected asset balances in accordance with GAAP as of the

Closing Date, based on the Companies’ latest post-closing financial data. Together, Sellers’

discrepancies and GAAP deviations in the Estimated Closing Statement warranted an additional

$2.71 million decrease in the purchase price (beyond the $2.85 million described above).

       11.     The Sellers served a Notice of Objection to GLS’s Post-Closing Statement,

asserting that GLS was forced to adopt the Sellers’ errors because the Post-Closing Statement

had to be consistent with Postal Express’s prior accounting, even though it deviated from GAAP.

       12.     If the parties could not reconcile their respective closing statements, the SPA

required them to submit their dispute to a certified public accountant (defined in the SPA as the



                                                -3-
“CPA Firm”) to resolve.

       13.     GLS requested that the parties submit their dispute to the CPA Firm, as the SPA

required, but the Sellers refused.

       14.     GLS notified Butler that (i) Sellers’ accounting errors and discrepancies had

caused GLS to overpay; and (ii) Sellers’ breach of their GAAP representation in the SPA was

grounds to terminate Butler’s employment with Postal Express for cause (under his employment

agreement). After Butler made no effort to cure Sellers’ breach or mitigate GLS’s damages,

Postal Express terminated his employment.

       15.     On September 26, 2018, Butler sued Postal Express in Washington state court to

challenge his termination. In his now-dismissed Washington complaint, Butler conceded that

Postal Express’s prior accounting practices “deviat[ed] from GAAP.” Sellers therefore could not

both comply with GAAP and remain consistent with Postal Express’s past accounting practices.

So they chose to continue Postal Express’s non-GAAP accounting in breach of their GAAP

representation, and with the effect of inflating the purchase price.

       16.     Sellers’ breach, together with the other accounting discrepancies that they refused

to let a CPA resolve, gave Sellers a $5.56 million windfall—$2.85 million for the increase in the

purchase price based on the inflated EBITDA and $2.71 million for the net-asset discrepancy—

that GLS brings this action to recover.

                                          II.      PARTIES

       17.     Plaintiff GLS is, and at all times relevant to this action was, a Delaware

corporation with its headquarters in California.

       18.     Defendant Brian Butler is, and at all times relevant to this action was, a citizen

and resident of the State of Washington. Under the SPA, the Sellers appointed Butler the

Sellers’ Representative “to act on behalf of [each] Seller in any litigation or arbitration or other

                                                   -4-
dispute involving” the SPA.

       19.      Upon information and belief, Defendant Rebecca Butler is, and at all times

relevant to this action was, a citizen and resident of the State of Washington.

       20.      Upon information and belief, Defendant Todd Patrick is, and at all times relevant

to this action was, a citizen and resident of the State of Washington.

       21.      Upon information and belief, Defendant Michael Salzberg is, and at all times

relevant to this action was, a citizen and resident of the State of Washington.

       22.      Each of the Defendants (i) is defined as a Seller under the SPA and (ii) signed the

SPA in his or her individual capacity as a Seller.

       23.      Under Article IV of the SPA, “[e]ach of the Companies and Sellers” represented

and warranted that the statements in Article IV are “true, correct, and complete,” including

representations that the Companies’ financial statements (i) “fairly present in all material

respects the financial condition” of the Companies; and (ii) “have been prepared in accordance

with U.S. GAAP consistently applied on a basis consistent with past practices of the

Companies.” Ex. 2 Art. IV (preamble) and § 4.04(b).

       24.      The SPA required the Sellers to indemnify GLS “jointly and severally” for “any

breach or inaccuracy of any representation or warranty” contained in Article IV of the SPA.

Ex. 2 § 7.01.

                              III.   JURISDICTION AND VENUE

       25.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1332(a)(1) because (i) complete diversity of citizenship exists; and (ii) the amount in

controversy exceeds $75,000, exclusive of interest and costs.

       26.      This Court has personal jurisdiction over defendants, each of whom “irrevocably

submit[ed] to the exclusive jurisdiction of the United State District Court in Wilmington,

                                                -5-
Delaware” for disputes arising out of the SPA. Ex. 2 § 9.02.

       27.     The United States District Court for the District of Delaware is the proper venue

under 28 U.S.C. § 1391 because GLS was incorporated in this District and the SPA specifies that

each party “irrevocably submits to the exclusive jurisdiction of the United State District Court in

Wilmington, Delaware.” Ex. 2 § 9.02.

                              IV.     FACTUAL BACKGROUND

A.     The Sellers enter the SPA with GLS and warrant that their Companies’ recent
       financial statements comply with GAAP.

       28.     In the parties’ January 13, 2017 Letter of Intent, GLS agreed to purchase from the

Sellers all stock of two Washington corporations, Postal Express, Inc. and TJD Delivery, Inc.

The parties agreed to set the initial purchase price at Postal Express’s 2016 EBITDA multiplied

by 5.5, provided that the price could be adjusted if Postal Express’s net asset levels were below a

specified target at closing. A true and correct copy of the January 13, 2017 Letter of Intent is

attached as Exhibit 1.

       29.     On April 5, 2017, the parties signed the SPA to document the sale. The SPA set

the initial purchase price at $12.75 million (the “Purchase Price”) based on the parties’ formula

and Postal Express’ reported 2016 EBITDA of approximately $2.32 million. A true and correct

copy of the SPA is attached as Exhibit 2.

       30.     Because the initial Purchase Price depended on the Companies’ financial

performance, GLS bargained for—and the Sellers agreed to make—several representations and

warranties in the SPA to ensure that GLS could rely on the Companies’ historical financial

statements.

       31.     First, the SPA defines Financial Statements to include Postal Express’s audited

2015 financial statements and unaudited 2016 financial statements: (i) “the reviewed


                                                -6-
consolidated balance sheet, income statement, statement of cash flows, and statement of

shareholders’ equity of [Postal Express], together with the report thereon of Fleck Jurenka LLP,

independent certified public accountants of [Postal Express], as and for the fiscal year ended

December 31, 2015”; and (ii) “the unaudited consolidated balance sheet, income statement and

statement of cash flows of [Postal Express]” as and for the fiscal year ended December 31, 2016.

Ex. 2 § 4.04(a)(i).

       32.     Second, the Sellers represented and warranted that the Financial Statements are

prepared from, and are consistent with, the Companies’ books and records: the Financial

Statements “are derived from and are in accordance with the Books and Records and are

complete in all material respects.” Ex. 2 § 4.04(b)(x).2

       33.     Third, the Sellers represented and warranted that the Financial Statements “fairly

and accurately present in all material respects the financial condition of the [Companies] as of

the dates therein indicated and the results of operations and cash flows of the [Companies] for

the periods therein specified.” Ex. 2 § 4.04(b)(y).

       34.     Fourth, the Sellers represented and warranted that the Financial Statements

(i) complied with GAAP, and (ii) applied GAAP consistently and consistent with the

Companies’ past practices: the Financial Statements “have been prepared in accordance with

U.S. GAAP consistently applied on a basis consistent with the past practices of the Companies,

and include all adjustments that are necessary for a fair presentation of the financial condition of

the Companies and the results of the operations of the Companies as of the dates thereof or for

the periods covered thereby.” Ex. 2 § 4.04(b)(z).


2
       “Books and Records” is defined as “all books, ledgers, files, reports, plans, records,
manuals and other materials . . . of, or maintained for [the Companies] or the Assets or
Business.” Ex. 2 § 1.01 (Books and Records).

                                                 -7-
          35.   The Sellers’ representations about the Financial Statements bound them at closing

and remain binding: “The representations and warranties of the Acquired Companies, Sellers,

and Buyer contained in this Agreement and the certificates contemplated hereby will be deemed

and construed to be continuing representations and warranties and shall survive the Closing and

remain in full force and effect, regardless of any investigation or disclosure made by or on behalf

of any of the Parties, until the end of the three (3) year period following the Closing Date.” Ex. 2

§ 7.03.

B.        The SPA establishes a process for adjusting the Purchase Price based on the
          Companies’ financial condition at closing.

          36.   The initial $12.75 million Purchase Price, derived from Postal Express’s 2016

EBITDA, was subject to later adjustment based on the Companies’ financial condition at closing.

The SPA’s adjustment formula would reduce the initial $12.75 million Purchase Price by, among

other things, the extent to which the Companies’ Closing Adjusted Net Assets were less than

$2.79 million, a target fixed in the SPA. Ex. 2 §§ 2.01, 2.02.

                1.     Before closing, the Sellers were to prepare an Estimated Closing
                       Statement that estimates the Companies’ financial condition as of
                       closing, while GLS was to prepare, within 90 days of closing, a Post-
                       Closing Statement showing the Companies’ actual financial condition
                       as of closing.

          37.   To facilitate the purchase-price adjustment, the SPA required the Sellers to

deliver, before closing, an Estimated Closing Statement that set forth “the Companies’ good-faith

estimate of,” among other things, “(i) the unaudited consolidated balance sheet for the []

Companies as of . . . the Closing Date” and “the statement of income, changes in stockholders’

equity and cash flows for the [] Companies” from January 1, 2016 to the Closing Date; and

“(ii) the calculation of the Adjusted Net Assets”—i.e., “the difference (whether positive or




                                                -8-
negative) between (a) Current Assets,3 minus (b) Current Liabilities4”—“as of . . . the Closing

Date . . . .” Ex. 2 §§ 1.01, 2.02, 2.06.

        38.     The SPA required the Sellers to prepare their Estimated Closing Statement in

accordance with a specified “Accounting Methodology,” defined by reference to Postal

Express’s 2015 audited financial statements, which stated that they were prepared using GAAP.

        39.     The SPA defined Accounting Methodology to mean “the same accounting

methods, practices, principles, policies and procedures, with consistent classifications,

judgments and valuation and estimation methodologies that were used in the preparation of the

Reviewed Financial Statements as if such Estimated Closing Statement was being prepared as of

the end of a month.” Ex. 2 § 2.06 (emphasis added).

        40.     The Reviewed Financial Statements, in turn, are Postal Express’s audited 2015

financial statements: “the reviewed consolidated balance sheet, income statement, statement of

cash flows, and statement of shareholders’ equity of [Postal Express], together with the report

thereon of Fleck Jurenka LLP, independent certified public accountants of [Postal Express], as of

and for the fiscal year ended December 31, 2015.” Ex. 2 § 4.04(a)(i). A true and correct copy of

the Reviewed Financial Statements is attached as Exhibit 3.

        41.     The Reviewed Financial Statements state in two separate places that they were



3
       Current Assets are the Companies’ “trade and vendor accounts receivable, accrued
income, inventory and prepaid expenses, but excluding Cash and deferred Tax assets, determined
in accordance with GAAP applied using the same Accounting Methodology that was used in the
preparation of the Sample Adjusted Net Assets Statement.” Ex. 2 § 1.01 (Current Assets).
4
        Current Liabilities are the Companies’ “trade accounts payable, accrued Taxes, deferred
income and accrued expenses, but excluding deferred Tax liabilities, accrued interest expense,
accrued equipment capital leases, deferred rent, non-recurring liabilities (including Transaction
Fees) and the current portion of long term debt, determined in accordance with GAAP applied
using the same Accounting Methodology that was used in the preparation of the Sample
Adjusted Net Assets Statement.” Ex. 2 § 1.01 (Current Liabilities).

                                                -9-
prepared according to GAAP. In the “Basis of Accounting” section, Postal Express represented

that its Financial Statements were “prepared in conformity with generally accepted accounting

principles in the United States (GAAP).” Ex. 3 at 8. Fleck Jurenka, Postal Express’s

independent certified public accountant, certified that “[b]ased on our review, we are not aware

of any material modification that should be made to the accompanying financial statements in

order for them to be in conformity with accounting principles generally accepted in the United

States of America.” Id. at 1.

       42.     The SPA’s definitions specify that the Companies’ Current Assets and Current

Liabilities, which determine the Adjusted Net Assets on the Estimated Closing Statement, are

“determined in accordance with GAAP.” Ex. 2 § 1.01.

       43.     No other accounting methodology or principles—or any modifications or

exceptions—appear on the face of the SPA or the Reviewed Financial Statements.

       44.     Within 90 days of closing, GLS was to provide a Post-Closing Statement

“prepared in accordance with the Accounting Methodology and consistent with the preparation

of the Estimated Closing Statement.” Ex. 2 § 2.07(a). Like the Estimated Closing Statement, the

Post-Closing Statement would set forth “the calculation of the Adjusted Net Assets as of . . . the

Closing Date. . . .” Ex. 2 § 2.07(a).

               2.      The parties agree to submit any disputes to a CPA for final decision.

       45.     To finalize the purchase-price adjustment, the SPA obligated GLS and Sellers to

reconcile the Companies’ estimated financial condition at closing with the Companies’ actual

condition as of closing. Ex. 2 § 2.07.

       46.     Within 30 days of receiving the Post-Closing Statement, Sellers could lodge a

Notice of Objection, “setting forth a specific description of the basis” of their “determination and

the corresponding adjustments” they believed should be made. Ex. 2 § 2.07(b). The SPA

                                                -10-
entitled GLS to respond to the Notice of Objection. Id. § 2.07(c).

          47.    If the parties were “unable to resolve all of their disagreements” over the

“proposed adjustments in the Notice of Objection” within 30 days of GLS’s response, the SPA

required the parties to “refer any remaining disagreements to the CPA Firm,” which would

render a final and binding decision regarding “whether and to what extent, if any, the Statement

and the Closing Adjusted Net Assets . . . required adjustment.” Ex. 2 § 2.07(c). These

adjustments would in turn determine the final adjustment to the initial $12.75 million Purchase

Price.

          48.   Within five days of the CPA Firm’s determination, the SPA required the parties to

recalculate the final Purchase Price. To the extent the recalculated Purchase Price was less than

the amount GLS paid, GLS “shall be entitled to receive an amount in cash equal” to the

difference. Id. § 2.07(e). GLS had the discretion to “direct the Sellers, on a joint and several

basis, to immediately pay” any amount owed to GLS as a result of the Post-Closing Purchase

Price Adjustment. Id. § 2.07(f).

          49.   In the event of any resulting legal action, the SPA entitled the prevailing party to

recover its reasonable attorneys’ fees: “Costs and attorneys’ fees will be borne by each Party

incurring them; provided, however, that the prevailing Party will be entitled to its reasonable

outside attorneys’ fees and costs together with all fees and costs incurred in each Action.” Ex. 2

§ 9.02.

C.        Sellers’ Financial Statements and Estimated Closing Statement deviate from GAAP,
          inflating Postal Express’s 2016 EBITDA and, consequently, the initial Purchase
          Price by $2.85 million.

          50.   On April 5, 2017, Sellers delivered their Estimated Closing Statement, which

incorporated data from the Companies’ 2016 Financial Statements, including the “unaudited

consolidated balance sheet” for the Companies for 2016. A true and correct copy of the

                                                -11-
Estimated Closing Statement is attached as Exhibit 4.

       51.     The Estimated Closing Statement estimated that the Companies had Closing

Adjusted Net Assets of $2,501,527.27. Ex. 4.

       52.     The transaction closed on April 5, 2017, and GLS took control of the Companies.

Neither GLS’s acceptance of the Estimated Closing Statement, nor the closing itself, affected

GLS’s “remedies under [the SPA].” Ex. 2 § 2.06.

       53.     After the closing, and with full access to the Companies’ Books and Records,

GLS began preparing the Post-Closing Statement, as the SPA required. GLS discovered

numerous accounting errors and discrepancies in the Estimated Closing Statement—all but one

in Sellers’ favor—including three GAAP deviations carried over from Postal Express’s 2016

Financial Statements.

       54.     Capitalization of Regular Expenses. Sellers’ first deviation from GAAP

involved its capitalization of regular expenses, i.e., recording them as assets on the balance sheet

and expensing over time rather than immediately reducing earnings within the income statement

by the amount of these expenses.

       55.     The Estimated Closing Statement and 2016 Financial Statements included

capitalized routine repair, maintenance, and other expenses associated with the upkeep of Postal

Express’s fixed assets, i.e., its long-term, tangible property such as buildings and equipment.

       56.     Under GAAP, however, routine maintenance costs must be booked as expenses

and deducted from earnings—not recorded as assets.

       57.     In general, GAAP provides that “expenses and losses are generally recognized

when an entity’s economic benefits are used up in delivering or producing goods, rendering

services,” or performing core business activities. Statement of Financial Accounting Concepts



                                                -12-
No. 5.

         58.   An asset, on the other hand, is a “probable future economic benefit” that the entity

owns or expects. Statement of Financial Accounting Concepts No. 6.

         59.   The “normal repairs and maintenance” of an asset “should not be capitalized,” but

must instead be treated as an expense because they do not improve the value of the asset or

property. See Financial Accounting Standards Board (FASB) Master Glossary; see also AICPA

Trends & Techniques: Balance sheet and related disclosures presented as best practices

(“Expenditures for maintenance and repairs are expensed as incurred.”).

         60.   After reviewing Postal Express’s general ledger, GLS discovered that Sellers and

Postal Express had recorded routine maintenance expenses, totaling $293,206, as fixed assets on

Postal Express’s 2016 balance sheet. Following proper GAAP accounting, these expenses

should have been deducted from Postal Express’s 2016 earnings. Thus, this GAAP error had the

effect of overstating Postal Express’s assets on its balance sheet and its earnings on its income

statement.

         61.   Treatment of Prepaid Expenses. Sellers’ second GAAP deviation concerned the

treatment of prepaid expenses—i.e., advance payments of future costs—as assets.

         62.   Under GAAP, an entity may initially carry prepaid expenses as assets on its

balance sheet, but must subtract them as expenses on its income statement over time as those

assets are used.

         63.   After reviewing Postal Express’s books and records, GLS discovered that Postal

Express had carried forward $1,146,100 in prepaid assets—some of which dated back to 2000

and had been used up. In 2016, $136,912 of Postal Express’s prepaid expenses should have been

deducted from Postal Express’s 2016 earnings under GAAP.



                                                -13-
       64.     Timing of Expense Recording. Sellers’ and Postal Express’s third GAAP

deviation involved recording 62 expense transactions in 2017, totaling $88,112, that Postal

Express actually incurred in 2016. Under GAAP, Postal Express should have deducted these

expenses from its 2016 earnings.

       65.     These three GAAP deviations lowered the Companies’ expenses, which in turn

increased their 2016 EBITDA by a total of $518,230. Multiplied by the 5.5 multiple that the

parties used to determine the initial Purchase Price, the Sellers’ GAAP deviations increased the

Purchase Price—and caused GLS to overpay—by $2.85 million.

D.     The Companies’ actual financial condition at closing required a separate downward
       adjustment to the Purchase Price of approximately $2.71 million.

       66.     In keeping with its obligation to prepare a Post-Closing Statement in accordance

with GAAP and its contractual right to change the Estimated Closing Statement, GLS provided

Sellers with a Post-Closing Statement on July 4, 2017, which corrected the GAAP deviations

described above and other discrepancies in Sellers’ Estimated Closing Statement based on the

Companies’ actual financial condition as of closing. A true and correct copy of the Post-Closing

Statement is attached as Exhibit 5.

       67.     The discrepancies and GAAP deviations in the Sellers’ Estimated Closing

Statement skewed the Adjusted Net Assets in Sellers’ favor. The Post-Closing Statement

reported that the Companies’ Closing Adjusted Net Assets were actually negative $342,179—not

$2,501,527.74, as the Sellers had estimated in their Estimated Closing Statement.

       68.     Sellers’ overstatement was due largely to carrying forward prepaid expenses as

assets rather than deducting them from earnings as they were used, as GAAP required. The

Estimated Closing Statement listed prepaid expenses of $1,492,388. Under GAAP accounting

(i.e., reducing prepaid expenses over time as the prepayments are used up), prepaid expenses


                                               -14-
should have been $346,288—a discrepancy of $1,146,100 that should have been expensed over

time to comply with GAAP.

       69.     Other discrepancies in the Sellers’ estimates of the Companies’ Estimated Closing

Adjusted Net Assets include a $528,705 overstatement of accounts receivable; a $475,803

understatement of accrued expenses; and a $266,979 understatement of wages payable. See

Ex. 5. The Post-Closing Statement corrected Sellers’ estimates based on the Companies’ actual

financial condition as of closing.

       70.     In total, Sellers’ Estimated Closing Statement overstated the Companies’

Adjusted Net Assets as of closing by $2,843,707.

       71.     The necessary corrections to the Companies’ Adjusted Net Assets, offset by a

$135,386 correction in Sellers’ favor due to differences in the Companies’ post-closing cash,

meant that GLS was entitled to a downward adjustment in the Purchase Price of $2,708,321.

E.     Sellers refuse to accept the majority of changes in the Post-Closing Statement and
       decline to submit the parties’ disputes to the CPA—as required under SPA Section
       2.07(c).

       72.     On September 29, 2017, the Sellers sent GLS a Notice of Objection to the Post-

Closing Statement. The Notice of Objection primarily challenged the Post-Closing Statement’s

use of GAAP, which Sellers claimed was inconsistent with the Accounting Methodology. A true

and correct copy of Sellers’ Notice of Objection is attached as Exhibit 6.

       73.     Sellers did not contend that GLS incorrectly applied GAAP, nor did they dispute

GLS’s contention that the Financial Statements deviated from GAAP. Instead, Sellers insisted

that GLS was required to adopt their non-GAAP accounting.

       74.     Sellers also refused to submit the parties’ disputes to the CPA Firm, as the SPA

required. Sellers contended that “[t]he objections raised by Seller and the differences” between

the Estimated Closing Statement and Post-Closing Statement “are not subject to CPA review

                                               -15-
under Section 2.07(c) of the SPA.” Ex. 6 at 7. Sellers insisted that the parties “litigate the issue”

instead.

       75.     GLS responded on January 26, 2018 that the Financial Statements and Estimated

Closing Statements were not prepared in accordance with GAAP, and that Sellers had therefore

breached Sections 2.06 and 4.04(b) of the SPA, causing millions in damages to GLS.

       76.     GLS’s letter also notified Butler that, in light of Sellers’ SPA breaches, Postal

Express intended to terminate his employment for cause under his April 5, 2017 employment

agreement. That agreement allowed Postal Express to terminate Butler’s employment for cause

in the event of “a breach by you of any provision of this Agreement, the Confidentiality

Agreement (as defined below) or any other contract you are a party to with the Company, the

Acquirer or any of their respective affiliates.” Butler did not cure or mitigate his breaches of the

representations and warranties in the SPA (a contract to which he and Postal Express were both

parties), so Postal Express terminated him for cause on February 25, 2018. A true and correct

copy of GLS’s January 26, 2018 letter is attached as Exhibit 7. A true and correct copy of

Butler’s employment agreement is attached as Exhibit 8.

F.     Butler admits that Postal Express’s prior financial statements contained a
       “deviation from GAAP.”

       77.     After Postal Express terminated Butler for cause, he brought suit for wrongful

termination in Washington state court on September 26, 2018. A true and correct copy of his

Washington Complaint is attached as Exhibit 9.

       78.     In the Washington Complaint, Butler conceded that the Sellers’ Estimated

Closing statement contained a “deviation from GAAP.” Ex. 9 ¶ 3.13.

       79.     According to Butler, the “SPA imposed two conflicting and irreconcilable

contractual terms” because it required Sellers both to follow GAAP and remain consistent with


                                                -16-
their past financial statements. Id. ¶ 3.14.

          80.   Butler stated that he could not do both. His Estimated Closing Statement could

not comply with GAAP because, if it did, it “would not conform to Postal Express’s past

accounting practices.” Id. In other words, Butler readily admitted in his Washington Complaint

that Sellers’ past accounting practices, as reflected in the Financial Statements, did not comply

with GAAP—a clear breach of Sellers’ express representation that the Financial Statements

“have been prepared in accordance with U.S. GAAP consistently applied on a basis consistent

with past practices of the Companies.” Ex. 2 § 4.04(b)(z).

          81.   Faced with this “conflict,” Sellers chose to continue to breach their GAAP

representation and the Accounting Methodology. Ex. 9 ¶ 3.14. These breaches, together with

the other accounting discrepancies that Sellers refused to let a CPA Firm resolve, resulted in a

$5.56 million windfall to the Sellers that GLS overpaid for the Companies.

          82.   On January 25, 2019, the Washington court dismissed Butler’s complaint on

forum-selection grounds because Postal Express terminated him for cause based on his breaches

of the SPA’s representations and warranties, and the SPA required that all disputes “arising out

of or relating to” the SPA be brought in a Delaware federal or state court.

                               FIRST CLAIM FOR RELIEF
                           (BREACH OF CONTRACT, § 4.04(b)(z))

          83.   GLS repeats and realleges all foregoing allegations as though fully set forth

herein.

          84.   The SPA is a valid and binding Contract.

          85.   In the SPA, the Sellers represented and warranted that the Companies’ 2015 and

2016 Financial Statements “have been prepared in accordance with U.S. GAAP consistently

applied on a basis consistent with the past practices of the Companies.” Ex. 2 §4.04(b)(z).


                                                -17-
          86.   The Companies’ 2015 and 2016 Financial Statements were not prepared in

accordance with U.S. GAAP. In violation of GAAP, Sellers improperly (i) capitalized routine

maintenance costs, (ii) capitalized prepaid expenses without reducing the asset (or incurring the

expense) as the asset was used, and (iii) recorded 2016 expenses in 2017.

          87.   Therefore, the Sellers have breached their representations and warranties in the

SPA.

          88.   Sellers’ breaches proximately damaged GLS by causing GLS to overpay for the

Companies.

                                  SECOND CLAIM FOR RELIEF
                               (BREACH OF CONTRACT, § 4.04(b)(y))

          89.   GLS repeats and realleges all foregoing allegations as though fully set forth

herein.

          90.   The SPA is a valid and binding Contract.

          91.   In the SPA, the Sellers represented and warranted that the Companies’ 2015 and

2016 Financial Statements “fairly present in all material respects the financial condition of the

Acquired Companies as of the dates therein indicated and the results of operations and cash

flows of the Acquired Companies for the periods therein specified.” Ex. 2 § 4.04(b)(y).

          92.   The Companies’ 2015 and 2016 Financial Statements did not “fairly present in all

material respects the financial condition of” the Companies. Sellers improperly (i) capitalized

routine maintenance costs as assets, (ii) capitalized prepaid expenses without reducing the asset

(or incurring the expense) as the asset was used, and (iii) recorded 2016 expenses in 2017.

          93.   Therefore, the Sellers have breached their representations and warranties in the

SPA.

          94.   Sellers’ breaches proximately damaged GLS by causing GLS to overpay for the


                                                -18-
Companies.

                                     THIRD CLAIM FOR RELIEF
                                   (BREACH OF CONTRACT, § 2.06)

          95.    GLS repeats and realleges all foregoing allegations as though fully set forth

herein.

          96.    The SPA is a valid and binding Contract.

          97.    The SPA required the Sellers to prepare the Estimated Closing Statement in

accordance with the Accounting Methodology: “[T]he Estimated Closing Statement shall be

accompanied by reasonable supporting documentation and by a certificate of a duly authorized

officer of each Company that the Estimated Closing Statement was prepared, to the extent

possible, using the same accounting methods, practices, principles, policies and procedures,

with consistent classifications, judgments and valuation and estimation methodologies that were

used in the preparation of the Reviewed Financial Statements as if such Estimated Closing

Statement was being prepared as of the end of a month (the ‘Accounting Methodology’).” Ex. 2

§ 2.06.

          98.    The Reviewed Financial Statements stated that they complied with GAAP.

          99.    The Estimated Closing Statement was not prepared in accordance with GAAP, as

described above. Sellers improperly (i) capitalized routine maintenance costs as assets,

(ii) capitalized prepaid expenses without reducing the asset (or incurring the expense) as the asset

was used, and (iii) recorded 2016 expenses in 2017.

          100.   Therefore, the Sellers have breached their express obligations under the SPA.

          101.   The Sellers’ breach proximately damaged GLS by inflating the Companies’

Adjusted Net Assets, causing GLS to overpay for the Companies.




                                                 -19-
                                    FOURTH CLAIM FOR RELIEF
                                   (BREACH OF CONTRACT, § 2.07)

          102.   GLS repeats and realleges all foregoing allegations as though fully set forth

herein.

          103.   The SPA is a valid and binding Contract.

          104.   Under the SPA, if the parties could not resolve their disagreements over the

Closing Adjusted Net Assets, they “shall refer any remaining disagreements to the CPA Firm

which, acting as experts and not as arbitrators, shall determine, only with respect to the

remaining differences so submitted, whether and to what extent, if any, the Statement and the

Closing Adjusted Net Assets . . . required adjustment.” Ex. 2 § 2.07(c).

          105.   In their Notice of Objection, Sellers stated that “[t]he objections raised by Seller

and the differences” between the Estimated Closing Statement and Post-Closing Statement “are

not subject to CPA review under Section 2.07(c) of the SPA.” Ex. 6 at 7.

          106.   Sellers refused to submit the parties’ disputes to the CPA Firm and insisted that

the parties “litigate the issue” instead. Ex. 6 at 7.

          107.   Therefore, Sellers breached their obligation to submit post-closing purchase price

disputes to the CPA Firm.

          108.   Sellers’ breach proximately damaged GLS in at least two ways. First, GLS was

entitled to a purchase-price reduction based on adjustments to Sellers’ incorrect Closing

Adjusted Net Assets that did not result from Sellers’ GAAP violations. These discrepancies

include overstating accounts receivable, understating accrued expenses, and understating wages

payable. GLS would have been entitled to these adjustments, and others identified in its Post-

Closing Statement, if Sellers had complied with their obligation to submit disputes to the CPA

Firm for a final and binding determination. Second, GLS was forced to assume the expenses of


                                                  -20-
litigation that the SPA’s dispute-resolution mechanism was intended to avoid.

                         FIFTH CLAIM FOR RELIEF
             (DECLARATORY JUDGMENT, BREACH OF CONTRACT § 2.07)
                              (in the alternative)

          109.   GLS repeats and realleges all foregoing allegations as though fully set forth

herein.

          110.   The SPA is a valid and binding Contract.

          111.   Under the SPA, if the parties could not resolve their disagreements over the

Closing Adjusted Net Assets, they “shall refer any remaining disagreements to the CPA Firm

which, acting as experts and not as arbitrators, shall determine, only with respect to the

remaining differences so submitted, whether and to what extent, if any, the Statement and the

Closing Adjusted Net Assets . . . required adjustment.” Ex. 2 § 2.07(c).

          112.   In their Notice of Objection, Sellers stated that “[t]he objections raised by Seller

and the differences” between the Estimated Closing Statement and Post-Closing Statement “are

not subject to CPA review under Section 2.07(c) of the SPA.” Ex. 6 at 7. Thus, Sellers refused

to submit the parties’ disputes to the CPA Firm. Ex. 6 at 7.

          113.   In the alternative to its Fourth Claim for Relief, GLS seeks under 28 U.S.C.

§ 2201 a declaration that SPA section 2.07 requires Sellers to submit all discrepancies between

their Estimated Closing Statement and the Post-Closing Statement to the CPA Firm for a final

and binding determination.

                                   SIXTH CLAIM FOR RELIEF
                                      (ATTORNEYS’ FEES)

          114.   GLS repeats and realleges all foregoing allegations as though fully set forth

herein.

          115.   The SPA is a valid and binding Contract.


                                                  -21-
        116.    The SPA provides, “the prevailing Party will be entitled to its reasonable outside

attorneys’ fees and costs together with all fees and costs incurred in each Action [arising out of

or relating to this Agreement].” Ex. 2 § 9.02.

        117.    This action arises out of or relates to the SPA.

        118.    GLS’s claims in this case are meritorious.

        119.    The SPA is governed by Delaware law. Delaware law permits parties to agree to

prevailing-party fee shifting in a contract, notwithstanding the typical “American Rule”

regarding fee-shifting in litigation.

        120.    Upon prevailing, GLS is entitled to recover its reasonable outside attorneys’ fees

and costs incurred. Ex. 2 § 9.02.

                                         PRAYER FOR RELIEF

        WHEREFORE, GLS prays for:

                        (a) damages in an amount to be proven at trial;

                        (b) or, in the alternative to the Fourth Claim for
                        Relief, a declaration that Sellers must submit the
                        discrepancies between their Estimated Closing
                        Statement and the Post-Closing Statement to the
                        CPA Firm for a final and binding arbitration;

                        (c) reasonable outside attorney’s fees and expenses
                        in the present matter, as an action arising out of the
                        SPA;

                        (d) pre- and post-judgment interest;

                        (e) such other and further relief as this Court deems
                        just and proper.




                                                 -22-
                                /s/ J. Peter Shindel, Jr.
OF COUNSEL:                     J. Peter Shindel, Jr. (#5825)
                                Joseph A. Sparco (#6463)
B. Andrew Bednark*              ABRAMS & BAYLISS LLP
Edward Moss*                    20 Montchanin Road, Suite 200
Gerard A. Savaresse*            Wilmington, Delaware 19807
O’MELVENY & MYERS LLP           (302) 778-1000
Times Square Tower              shindel@abramsbayliss.com
7 Times Square                  sparco@abramsbayliss.com
New York, New York 10036
(212) 326-2000                  Attorneys for Plaintiff General Logistics
abednark@omm.com                Systems North America Inc.
emoss@omm.com
gsavaresse@omm.com

* pro hac vice forthcoming

Dated: April 3, 2020




                             -23-
